DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 3/3/22, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-20 has been withdrawn. 
See reasons for allowance.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

	As cited claim 1 includes "identify rules relevant to the received first plurality of responses based on the at least one feature, and sharing a common prompt metadata and instructor metadata," "select a model in the plurality of machine learning models for scoring of the first plurality of responses according to a link to the common prompt metadata and instructor metadata within the rules identified as relevant to the received plurality of responses," and "input, into the model, the at least one feature," Paragraph [0058] of Kumar discloses the following: a data collection module 220 that obtains data from one or more of the storage device 212, the item server 108, and the input/output device 210 and passes it on to the data preparation module 226, a data preparation module 226 that obtains the data from the data collection module 220, fuses the data in a table form to create a dataset that is derived from user, item, and user-item interactions, and then passes it on to the model generation module 232, a collaborative filtering module 228 to augment the model predictions produced by the model generation module 232, a popularity-based modeling module 230 to augment the model predictions 
Kumar does not teach to "identify rules relevant to the received first plurality of responses based on the at least one feature, and sharing a common prompt metadata and instructor metadata," "select a model in the plurality of machine learning models for scoring of the first plurality of responses according to a link to the common prompt metadata and instructor metadata within the rules identified as relevant to the received plurality of responses," and "input, into the model, the at least one feature," as recited in Claim 1. 
Accordingly, Kumar, like Tapuhi and Mann, also fails to teach or suggest "identify rules relevant to the received first plurality of responses based on the at least one feature, and sharing a common prompt metadata and instructor metadata," "select a model in the plurality of machine learning models for scoring of the first plurality of responses according to a link to the common prompt metadata and instructor metadata within the rules identified as relevant to the received plurality of responses," and "input, into the model, the at least one feature," as recited in Claim 1. 
Paragraphs [0105]-[0106] of Kumar disclose the following: In some implementations, the supervised learning module 234a selects and trains multiple models (e.g., separate gradient boosted models) on each sample dataset or subset dataset and then combines the models by a simple averaging approach… [0106] In some implementations, the supervised learning module 234a evaluates the model(s) using the test set….
identify a set of machine learning models, of varying accuracy or performance complexity, via the rules relevant to the received first plurality of responses associated in the database with the common prompt metadata and instructor metadata," "evaluate the efficacy of each of the set of machine learning models based on the received evaluation of the auto-generated scores," and "identify the best performing machine learning model as having the smallest error value based on a least number of mistakes," as recited in Claim 1. 
For at least the reasons set forth above, none of the cited references, taken individually or in combination, teach or suggest each and every feature of Claim 1. Accordingly, Claim 1 is allowable. Claims 2-10 depend from Claim 1. Therefore, Claims 2-10 are allowable for at least similar reasons as Claim 1 and may recite additional patentable subject matter. Independent Claim 11 recites similar subject matter as Claim 1. Therefore, Claim 11 is allowable for at least similar reasons as Claim 1. Claims 12-20 depend from Claim 11. Therefore, Claims 12-20 are allowable for at least similar reasons as Claim 11. A new search was made and no art was found which alone or in combination teach all the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656